Case: 13-10836      Document: 00512600446         Page: 1    Date Filed: 04/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10836
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 17, 2014
MOSHE LEICHNER,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

KAREN EDENFIELD, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:11-CV-25


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Moshe Leichner, federal prisoner # 21664-112, pleaded guilty in 2005 to
two counts of wire fraud and one count of money laundering, in violation of 18
U.S.C. §§ 1343 and 1957, respectively. See United States v. Leichner, 181
F. App’x 634, 635 (9th Cir. 2006).
       Leichner has appealed the dismissal of his petition under 28 U.S.C.
§ 2241, in which he contended that his money-laundering conviction should be


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10836     Document: 00512600446     Page: 2    Date Filed: 04/17/2014


                                  No. 13-10836

vacated in light of the Supreme Court’s opinion in United States v. Santos, 553
U.S. 507 (2008), and this court’s decision in Garland v. Roy, 615 F.3d 391 (5th
Cir. 2010). Leichner contended that he should be permitted to assert this issue
in a § 2241 proceeding under the Savings Clause of 28 U.S.C. § 2255. The
district court held that Leichner could not show that he was convicted of a
nonexistent offense in light of Santos. See Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001).
      We assume, without deciding, that Santos applies in the § 1957 context.
See United States v. Bush, 626 F.3d 527, 536 (9th Cir. 2010); United States v.
Kratt, 579 F.3d 558, 560 (6th Cir. 2009).        In making the wire transfer
underlying the money-laundering offense, which was to fund the purchase of a
residence, Leichner was not paying essential expenses of the wire-fraud
scheme, which involved foreign-currency trading.           See United States v.
Kennedy, 707 F.3d 558, 567 (5th Cir.), cert. denied, 133 S. Ct. 2779, and cert.
denied, 133 S. Ct. 2785 (2013); see also Stewart v. Keffer, 514 F. App’x 504, 507-
08 (5th Cir. 2013). The wire transfer involved profits of the wire-fraud scheme,
which was complete at the time the money-laundering offense occurred.
Therefore, no merger problem is presented. See Kennedy, 707 F.3d at 565-67;
United States v. Fernandez, 559 F.3d 303, 317 (5th Cir. 2009); see also Santos,
553 U.S. at 517 (“Interpreting ‘proceeds’ to mean ‘profits’ eliminates the merger
problem.”). The district court’s judgment is AFFIRMED.




                                        2